                         Case 1:20-cv-00134-JRH-BKE Document 9 Filed 11/19/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  JEREMY JOHN WELLS; ALAN LEE
                  ROMERO; MICHAEL BRANDON HILL;
                  JOSHUA WESTOVER; and MATTHEW
                  FREETHY-SWIMM,                                                   JUDGMENT IN A CIVIL CASE
                           Plaintiff's


                                           V.                                    CASE NUMBER:        CV120-134

                  WARDEN EDWARD PHILBIN; UNIT MANAGER
                  CLIFORD BROWN; CORRECTION OFFICER FLUKER;
                  CORRECTION OFFICER MOSS; CORRECTION
                  OFFICER WADE; CORRECTION OFFICER EVERET;
                  and CORRECTION OFFICER WOODS,
                           Defendants



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of November 19, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOTED as the opinion of the Court. This case is DISMISSED without

                    prejudice, and this civil action stands CLOSED.




           11/19/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
